Citation Nr: 0029165	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  95-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for disability of the 
right hip, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1991.  

In September 1991, the veteran was granted service connection 
for disability of each knee, with 10 percent evaluations 
assigned for the disability in each knee.  These ratings were 
confirmed in December 1992 and January 1993.  The veteran did 
not perfect an appeal with regard to these rating actions, 
and these ratings became final.  In February 1994, the 
veteran submitted a claim for increase for disability in each 
knee.  Subsequent rating actions provided a 30 percent 
evaluation for disability of the right knee and a 20 percent 
disability rating for the left knee.  The veteran appealed 
these rating determinations. 

In October 1995, the regional office (RO) denied service 
connection for disability of the right hip, and the veteran 
appealed.  In an April 1996 rating, the RO granted service 
connection for disability of the right hip, effective from 
August 3, 1995.  The veteran appealed the determination 
assigning a 10 percent evaluation for this disability.  In a 
rating in November 1997 the RO granted a 20 percent 
evaluation for disability of the right hip, effective from 
July 3, 1997.  The veteran continued his appeal for a higher 
rating for disability of the right hip.  

In a letter of December 1998, the veteran indicated that he 
wished to cancel the appeal for an increased rating for 
disability of the right hip.  The rating of November 1997 
became final, and this issue was no longer considered in 
appellate status.  In the letter in December 1998, the 
veteran also requested that his appeal for an increased 
rating for disability of the right knee be canceled.  This 
issue is no longer considered in appellate status.

In September 1999, the veteran requested an increased rating 
for each of his service-connected disabilities.  In a rating 
in May 2000, the regional office continued the ratings for 
each of the veteran's service-connected disabilities.  These 
disabilities had a combined evaluation of 60 percent.  In 
June 2000, a notice of disagreement was received expressing 
the veteran's desire to appeal for a higher rating for 
disability of the left knee and disability of the right hip.  
In September 2000, a statement of the case was issued 
relating to the recent May 2000 rating decision denying an 
increased rating for disability of the right hip.  In 
September 2000, the veteran submitted an appeal for an 
increased rating for disability of the right hip.  

This case also involves an appeal from rating determinations 
denying a total rating based on individual unemployability.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  The disability of the left knee is manifested by X-ray 
evidence of spurs on the patella, complaints of constant 
pain, instability, and effusion of the left knee, and 
physical findings of limited painful motion, weakened 
movement and fatigue, and swelling of the knee joint, 
establishing the presence of severe disability in the left 
knee.  

3.  Recent examination of the right hip showed that an X-ray 
of the right hip was negative, and that there was no 
ankylosis or limitation of flexion of the thigh to 
20 degrees. 

4.  The veteran has work experience as a quality control 
inspector, kitchen worker, and mail handler, and he has 
attended school to obtain a degree in electronics.  

5.  Department of Veterans Affairs (VA) examinations have 
resulted in the opinion that the veteran's service-connected 
disabilities prevent him from engaging in work activities 
which would require walking or heavy lifting, but that he was 
capable of employment consistent with a sedentary 
environment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
disability of the right hip have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991) amended by H.R. 4205, of 
the "Floyd D. Spence National Defense Authorization Act for 
FY 2001", Title XVI, Subtitle B, § 1611 (October 30, 2000), 
Public Law No: 106-398; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.42, 4.44, 4.45, 4.58, 4.59, Part 4, Diagnostic Codes 5250-
5253 (1999).  

2.  The criteria for a rating of 30 percent, but not higher, 
for disability of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40-4.42, 4.44, 4.45, 4.58, 4.59, Part 4, Diagnostic Codes 
5256, 5257, 5260, 5261 (1999).  

3.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his right hip and left knee 
disabilities are severely disabling, and that he should 
receive higher evaluations for each disability.  He maintains 
that there is constant pain in the right hip and left knee, 
and that the disability in each knee requires the use of 
support on each knee.  He further contends that he has been 
unable to work at his previous occupations because of the 
stress and pain placed upon his service-connected 
disabilities.  




I.  Background

The service medical records show that the veteran received 
treatment for injuries to both knees during service.  In a 
rating in September 1991, the regional office granted service 
connection for disability in each knee, evaluating each knee 
disability as 10 percent disabling.  

On a VA examination in November 1992, the veteran complained 
of pain in both knees, and he walked with a cane.  The knee 
was stable, and there was no laxity. Crepitation was present 
in both knees.  There was full range of motion of both knees, 
with zero degree's extension and 140 degrees of flexion.  
There was no tenderness or swelling.  X-rays of both knees 
showed infrapatellar ossification of both knees. 

A claim for an increased rating for disability of each knee 
was received from the veteran in February 1994.  VA 
outpatient treatment reports in 1992 and 1993 showed 
complaints of bilateral knee pain.  

The veteran was hospitalized at a VA medical facility in 
January 1994 for surgery to excise an ossicle of the left 
patella. 

On a VA examination in April 1994, the veteran complained of 
pain, numbness, and stiffness in both knees after taking long 
walks and bending.  He reported that he was currently working 
at the board of education as a courier and in the kitchen 
serving food to the children, and that he was thinking of 
quitting this job because of pain in the knees, especially 
with long walking and bending.  He indicated that massages 
and knee exercises were not helpful.  

On physical examination, he walked with a slight limp on the 
left.  He did not walk with a cane or use knee braces.  Knee 
measurements were equal bilaterally with some tenderness on 
palpation on the left.  He was unable to squat.  There was no 
instability or laxity in the knee joints.  There was full 
range of motion in the knees, but pain at 100 degrees on the 
left.  The right knee showed only pain during maneuvers.  
X-rays of the knees showed bilateral osteophytes and an 
infrapatellar density on the right.  The diagnosis was status 
post left infrapatellar ossicle incision on the left knee, 
with pain on weight bearing, limitation of flexion, mild 
swelling, and infrapatellar tendinitis of the right knee with 
pain on movement and weight bearing.  

VA outpatient treatment reports for 1994 show complaints of 
bilateral knee pain, especially on the right.  The veteran 
was hospitalized in March 1995 for removal of an osteophyte 
of the right knee.  

On a VA examination in August 1995, the veteran reported that 
he wore an immobilizing support for his right knee.  He 
complained of pain and instability of the right knee, with 
occasional swelling.  He also stated that he had developed 
aching in his right hip since his surgery earlier in the 
year.  He stated that the left knee was not unstable, but 
that there was pain in the left knee on weight bearing.  

On physical examination, he limped favoring his right lower 
extremity.  There was no effusion of the left knee, but some 
tenderness in that knee.  He was able to flex both knees to 
120 degrees with any undue discomfort.  There was some pain 
on stressful maneuvers of both knees, especially on the 
right.  He was able to bear weight on the left foot without 
discomfort, but hopping on the left foot provoked left knee 
pain.  He was able to execute a half a squat.  X-rays of the 
right hip were normal.  X-rays of both knees were interpreted 
as showing bilateral prepatellar soft tissue swelling 
suggestive of effusion, and bilateral loose bodies, more 
severe on the left.  

VA outpatient treatment reports for 1995 show continued 
complaints of pain in the knees, especially the right, and 
pain in the right hip.  Physical examination in December 1995 
showed full range of motion of the right hip.  VA outpatient 
treatment reports for 1996 show continued complaints 
involving both knees.  A MRI of the left knee showed a 
moderate sized joint effusion and early degenerative changes.  
The ligaments appeared intact.  A MRI of the right knee 
showed mild edematous changes involving the anterior cruciate 
ligament.  There was a small amount of joint effusion.  

In a rating in October 1995, the regional office denied 
service connection for disability of the right hip.  

In September 1996, the veteran was hospitalized for a few 
days for a left knee arthroscopic procedure.  There were 
loose bodies excised from the left knee.  

In 1996 and 1997, statements were received from the United 
States Postal Service indicating that the veteran was working 
at the Post Office, that he could not perform the normal 
functions on the job, but could perform light work, for the 
periods from January to March 1996, and from November 1996 
through August 1997.  

On a VA examination in July 1997, the veteran complained of 
constant pain and instability in both knees.  He also 
complained of pain in the right hip.  He stated that he could 
walk only 5 to 10 feet without support of a cane, and he 
indicated that he was unable to stand for more than 1 or 2 
hours.  

On physical examination, he walked with a marked limp on the 
right leg.  He wore a right knee brace and a left soft foam 
sleeve on the left knee.  Leg measurements were greater 
around the right knee than the left.  There was marked to 
moderate swelling of the right knee with mild effusion of the 
left knee.  He was unable to stand without support, and he 
was unable to squat.  He squatted only four-fifths of the way 
due to pain in the knee and the right hip.  There was medial 
instability bilaterally, but no laxity.  There was zero 
degree's extension on range of motion of the right knee, 
minus 10 without pain, and flexion to 45 degrees with pain.  
On the left, there was zero degrees extension with pain, 
minus 10 degrees without pain, flexion of 60 degrees with 
pain, and 50 degrees without pain.  Range of motion of the 
hip showed flexion of 100 degrees with pain, 90 degrees 
without pain, and abduction of 25 degrees with pain and 20 
degrees without pain.  Extension of the right hip was 20 
degrees with pain, and 15 without, and adduction of 15 
degrees with pain and 10 degrees without.  External rotation 
was 50 degrees with pain, and 40 without.  Internal rotation 
was 30 degrees with pain, and 20 without.  There was some 
localized tenderness of the hip to palpation.  The left hip 
showed full range of motion.  X-rays of the knees showed 
bilateral osteophytes compatible with arthritis and 
postoperative changes or tendinitis.  The examiner indicated 
that the veteran's main problem was pain on weight-bearing 
activity and movement.  The examiner stated that the veteran 
was unable to do his full-time employment secondary to pain 
and weakness of the knees, right hip, and right ankle.  The 
examiner expressed the opinion that the veteran was 
unemployable at the time of the examination based on such 
findings on examination.  

In a rating in November 1997, regional office granted a 30 
percent evaluation for disability of the right knee effective 
from February 9, 1994, a 20 percent evaluation for disability 
of the left knee, effective from March 1, 1994, and a 20 
percent evaluation for disability of the right hip, effective 
from July 3, 1997.  

In December 1997, the veteran submitted a claim for a total 
rating based on individual unemployability.  He reported that 
he had worked as a quality control inspector for Roads 
America in 1993, as a kitchen worker for the board of 
education in 1994, and for the United States Post Office as a 
mail handler from August 1994 to 1997.  He reported that he 
had last worked full time in February 1995.  He stated that 
he had completed four years of high school education.  

On a VA examination in March 1998, the veteran's history was 
reviewed.  The veteran's complaints included severe, 
continuous aching in both knees and the right hip.  He stated 
that he only received mild relief from the pain with 
medication.  He complained of stiffness in the knees, with 
weakness when he attempted to bend.  He stated that pain was 
worse after walking one-half block, and that stairs were very 
difficult for him.  He stated that standing for more than 10 
minutes or getting up from a car or a chair was very 
difficult for him.  He had a right knee brace and a left knee 
sleeve, walking with a cane.  He walked with a limp on the 
right.  He stated that he needed to retire from his job at 
the Post Office approximately one year ago.  

On physical examination, the veteran ambulated with great 
difficulty, maneuvering onto the examining table with 
difficulty also.  The veteran had a moderate degree of 
crepitus in both knees, and a mild degree of palpable bony 
abnormality bilaterally.  It was difficult to determine 
whether the veteran had stable knee joints because of pain 
and discomfort.  He was able to flex both knees to 60 
degrees, limited by pain and discomfort.  Examination of the 
right hip revealed pain in the right hip and right knee on 
flexion and external rotation.  He could flex the right hip 
to 45 degrees, limited by pain, abducting to 50 degrees, 
limited by pain, and adducting to 20 degrees by pain.  He 
could extend the hip to 80 degrees, limited by pain.  X-rays 
of the right hip were normal.  The diagnoses were arthritis 
of both knees and the right hip.  The examiner stated that 
the veteran was employable only at jobs that did not require 
him to be on his feet, and allowed him to be seated at his 
work, taking frequent breaks.  He was unable to take part in 
activities that required prolonged walking, standing, 
lifting, pushing, or pulling.  Within these restrictions, 
there was no reason why the veteran could not work more than 
an eight-hour day.  

At a hearing at the regional office in December 1998, the 
veteran complained of constant pain in the knees and right 
hip.  He stated that he left his last several jobs because of 
such pain and inability to perform the duties because of such 
pain.  He stated that he resigned from the United States Post 
Office, rather than being fired, under pressure, because he 
was losing much time from work due to the service-connected 
disabilities.  He reported that he attempted to find other 
jobs, but such jobs required physical activities that he was 
unable to perform.  He stated that he was currently 
unemployed, but that he was attending school and taking some 
classes in electronics.  He stated that the classes he was 
taking dealt with repairing circuit boards.  He stated that 
he was not attending school through the VA vocational 
rehabilitation process.  He stated that he had about two 
years of electronics training and schooling since beginning 
in 1994.  

VA vocational rehabilitation records were received.  In July 
1992, his work and medical history were reviewed.  He had a 
high school education and limited training in carpentry and 
computer repair, but worked mostly as a laborer.  He realized 
that his disabilities precluded heavy labor, and he expressed 
interest in electronic systems and x-ray technician.  
Aptitude tests were compatible with these interests.  It was 
determined that the veteran had an employment handicap which 
was not considered serious, but that he was qualified and 
feasible for vocational rehabilitation benefits.  Such 
benefits were authorized for his entrance into training in 
September 1992, to pursue academic training leading to one of 
the vocational goals mentioned.  

In October 1992, it was learned that the veteran had not been 
attending school.  The veteran was contacted and reported 
that he was having family and medical problems, and benefits 
were discontinued, as interrupted, effective from October 
1992.  In 1994 and 1997, he expressed further interest in 
vocational training, but did not enter or complete any 
program.  

VA outpatient treatment reports for 1998 and 1999 show 
complaints involving both knees, as well as complaints 
involving other disabilities not related to the present 
claims.  In August 1999, a VA physician noted that the 
veteran was scheduled for surgery for disability of the knee 
the following month.  In September 1999, medical records show 
that the veteran had arthroscopic surgery on the right knee.  

A statement was received from the Illinois Employment and 
Training Center dated in September 1999 indicating that they 
had aided the veteran in obtaining employment since 1993, but 
that the veteran had lost various jobs since that time 
through either absenteeism or an inability to perform his 
duties.  It was noted that the veteran was taking medication 
for his service-connected disabilities, including Tylenol 
with Codeine, and that when employers gave a drug screen, the 
veteran had to explain the need for Codeine.  The veteran 
also submitted another application for a total rating based 
on individual unemployability, dated in September 1999, 
noting that he had two years of college education.  

On a VA examination in June 2000, the veteran used a cane for 
walking.  He complained of pain and swelling in the left 
knee.  He indicated that there was pain in the left knee on 
sitting one-half hour to an hour, or on standing and walking.  
He also complained of pain in the right hip daily, increasing 
with changes of weather.  He indicated that there was morning 
stiffness in the right hip and both knees.  He stated he 
could walk one block before he had pain in the right hip, and 
could only sit for five minutes before pain occurred.  He 
wore a knee brace on the right knee and a knee sleeve on the 
left.  

On physical examination there was tenderness of the left 
knee.  There was slight effusion and crepitus.  There was no 
instability.  Extension was to 0 degrees without pain and 
flexion was to 130 degrees with pain at 120 degrees.  Motor 
strength was 5/5, bilaterally.  There was tenderness over the 
greater right trochanter.  Flexion of the right hip was from 
0 degrees to 90 degrees with pain at 90 degrees limiting 
further flexion.  External rotation was from 0 to 10 degrees 
with pain at 10 degrees, and internal rotation was from 0 to 
10 degrees with pain at 10 degrees.  The veteran was unable 
to walk on his tiptoes or on his heels or squat.  An X-ray of 
the right hip was normal.  The diagnoses included knee strain 
bilaterally and right hip strain.  The examiner expressed the 
opinion that the veteran could not perform work requiring 
walking long distances or squatting or kneeling.  He could 
perform desk-type jobs, and he was not unemployable.  

II. Analysis

The Board is satisfied that all necessary evidence to reach a 
conclusion with regard to the present case has been obtained, 
including VA examination in June 2000.  In this regard, the 
veteran's medical history, current clinical manifestations, 
and any disability due to pain, weakness, fatigue, and 
limitation of function of an affected joint beyond that 
reflected by limitation of motion of such joint has been 
reviewed in the context of all applicable regulations.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, 
while a veteran's medical history is reviewed, the current 
manifestations of a disability are to be used to rate such 
disability. Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

The veteran's service-connected right hip bursitis is 
currently assigned a 20 percent evaluation under Diagnostic 
Code 5253.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.  
Under Diagnostic Codes 5250-5253, a 60 percent evaluation 
will be assigned where there is ankylosis of the hip.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5253.  A 30 percent 
evaluation will be assigned where there is limitation of 
flexion of the thigh to 20 degrees.  Id.  A 20 percent 
evaluation will be assigned where there is limitation of 
flexion of the thigh to 30 degrees or where there is 
limitation of abduction, motion lost beyond 10 degrees.  Id.  

In this case, various VA examinations have contained X-rays 
of the right hip, which have been interpreted as normal.  The 
veteran has complained of constant pain in the right hip for 
the last several years.  These examinations have not 
demonstrated ankylosis of the hip or flexion limited to 20 
degrees.  The veteran reopened his claim for an increased 
rating for disability in the right hip in September 1999.  
The VA examination in June 2000 showed flexion of the right 
hip from 0 degrees to 90 degrees with pain at 90 degrees, 
limiting further flexion.  Previous examinations in the last 
few years also fail to show ankylosis or severe limitation of 
flexion of the right leg sufficient to warrant a rating in 
excess of 20 percent for this disability.  The current 
20 percent evaluation for disability of the right hip 
adequately compensates the veteran for the pain, fatigue, 
weakness, and limitation of function of the right hip.  As a 
result, the criteria for a rating in excess of 20 percent for 
disability of the right hip have not been met.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The veteran's service-connected left knee disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5257, for other impairment of the knee, recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 30 percent evaluation will be assigned where the 
disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A 20 percent evaluation will be assigned where the 
disability is moderate.  Id.  Under Diagnostic Codes 5260 and 
5261, a 30 percent evaluation will be assigned where flexion 
of the knee is limited to 15 degrees or extension is limited 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (1999).  A 20 percent evaluation will be assigned where 
flexion is limited to 30 degrees, or extension is limited to 
15 degrees.  Id.

The veteran has complained of constant pain, swelling, and 
instability in the left knee.  In this regard, the veteran 
has undergone multiple surgical procedures of the left knee 
since 1994, and X-ray examinations since 1995 have shown some 
swelling and effusion in the left knee joint.  In addition, 
VA examinations in 1997 and 1998 have revealed some 
instability, crepitus, and severe limitation of motion in the 
left knee.  The VA examination in June 2000 reported no 
instability and showed range of motion from 0 to 120 degrees 
of the left knee; normal range of motion of the knee is 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999); see 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  However, the previous two 
VA examinations in 1997 and 1998 showed much more restricted 
motion and pain.  In fact, the findings on the various 
examinations since 1994 show essentially similar complaints, 
X-rays, and physical findings relating to both knees.  With 
reasonable doubt resolved in the veteran's favor to this 
extent, and providing sufficient weight for findings of pain, 
weakness, fatigue, and limitation of function of the left 
knee caused by the disability in the left knee, the Board 
finds that the veteran does meet the criteria for a 30 
percent evaluation for disability of the left knee.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.  

Total disability will be considered to excess when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be rated as 60 percent or more, and if there 
are two or more disabilities there shall be at least one 
disability rated at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability: Disabilities 
of one or both lower extremities, including the bilateral 
factor, if applicable.  38 C.F.R. §§ 3.341, 4.16.  

In this case, the veteran has now been granted service 
connection for disability in each knee, each knee being 
evaluated as 30 percent disabling.  He has also been granted 
service connection for disability of the right hip, evaluated 
as 20 percent disabling.  With the grant of a 30 percent 
disability rating for the left knee, the veteran has a 
combined 70 percent evaluation for his service-connected 
disabilities.  He also meets the criteria under 38 C.F.R. 
§ 4.16, as the disabilities in each knee, when the bilateral 
factor is included, exceeds 40 percent.  

However, while the veteran meets these percentage 
requirements, the regulation still requires that the record 
show that he is unable to follow substantially gainful 
employment as the result of his service-connected 
disabilities.  

In this case, the veteran has attended two years of college, 
according to his September 1999 statement, studying 
electronics, and he has work experience as a quality control 
inspector, kitchen worker, and mail handler.  The record 
clearly establishes that he cannot follow previous types of 
employment that required standing, walking, or lifting.  Such 
employment would be clearly inconsistent with the 
disabilities in his knees and right hip.  These disabilities 
are exacerbated by even short periods of walking, standing, 
or other types of exercise.  

A VA examination in July 1997 showed clearly that the veteran 
had painful and weakened movement, excess fatigability, and 
painful motion of the knees and right hip.  It was indicated 
that the veteran's main problem was pain on weight-bearing 
activity and movement, and that he would be unable to do his 
full-time employment secondary to such pain and weakness in 
the knees and right hip.  The examiner stated that, in his 
opinion, the veteran was unemployable at the time, basically, 
because he could not perform exercise without causing this 
fatigue, pain, and weakness on movement.  However, VA 
examiners in 1998 and 2000, while finding similar 
symptomatology, found that the veteran was employable at 
sedentary occupations.  In essence, if the veteran did not 
need to walk, stand, or lift, but was able to stay at a desk, 
the examiners stated that he would be able to fulfill the 
requirements of an eight-hour workday.  

The veteran's ability to work at a sedentary job is 
consistent with his interest and his recent schooling.  He 
has been training in the field of electronics which does not 
require any standing or walking of any significance.  VA 
vocational rehabilitation counseling records between 1992 and 
1997 indicate that the veteran does have an employment 
handicap, and that his vocational goal in electronics and a 
sedentary job was feasible.  This statement is consistent 
with the findings of VA examiners on the VA examinations in 
1998 and 2000.  Accordingly, the Board finds that the veteran 
is not unemployable.  He is able to follow substantially 
gainful employment of a sedentary nature consistent with his 
interest and aptitudes.   
















ORDER

Entitlement to an increased rating in excess of 20 percent 
for disability of the right hip is not established.  To this 
extent, the benefit sought on appeal is denied.  

A rating of 30 percent, but not higher, is established for 
disability of the left knee.  To this extent, the benefit 
sought on appeal is granted, subject to the controlling 
regulations for the award of monetary benefits.  

Entitlement to a total rating by reason of individual 
unemployability is not established.  



		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

